hPER CURIAM.
Respondent, John J. MeGuckin, was formally charged with failing to cooperate with a disciplinary investigation because he failed to appear under two subpoenas issued by the Disciplinary Counsel pursuant to the authority of the Supreme Court of Louisiana in violation of Louisiana Supreme Court Rule XIX, § 9(c) and Rules 3.4(c), 8.1(b) and (c), and 8.4(a), (d), and (g) of the Rules of Professional Conduct. The facts developed at the hearing indicated that respondent was personally served with subpoenas to appear and give testimony concerning two complaints which had been filed against him, yet he did not appear in either ease.
Although the two complaints were ultimately resolved such that no disciplinary action was warranted, the Disciplinary Counsel filed these charges against respondent for his failure to respond to the subpoenas. The Hearing Committee recommended that respondent be suspended from the practice of law for 45 days, that he be placed on probation thereafter for a period of 6 months, and that he be required to attend 5 extra hours of Continuing Legal Education on Ethics over and above the one hour currently required. The Disciplinary Board agreed in all respects except for the length of suspension, which it recommended should be for 60 days.
Upon review of the record of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of the court that the Disciplinary Board’s recommendations be adopted in all respects, except we reduce the number of required Ethics hours to 2 hours.
Accordingly, it is ordered that respondent be suspended from 12the practice of law for a period of 60 days and that he be placed on probation for a period of six months following the completion of his suspension. During the period of probation, the respondent is required to attend two additional hours of continuing legal education on the subject of ethics over and above the one hour of ethics instruction currently required under current Louisiana State Bar Association CLE rules.
LEMMON, J., dissents with reasons.